Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 10/19/2020 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature that does make a contribution over the prior art and a serious burden is not present.  This is not found persuasive because assertions do not address and refute the position as laid out in the requirement and serious burden is maintained to be evident.
The requirement is still deemed proper and is therefore made FINAL.
Claims 52-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 41-51 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 refers to grafting a bio-based polyester polyol onto “a natural polyol” seemingly with/via the referred to acid and polyhydric alcohol components that then follow. However, the claim recites that these materials are rendered onto “a natural polyol”.  Claims are confusing as to intent because it can not be determined if the “a natural polyol(s)” of the claim are intended to be the same polyol or could be different natural polyols altogether. 
	It appears that applicants intend for the two references to “a natural polyol” to be referring to the same “natural polyol”. If so, the “a” should be replaced with “said” or “the” or other appropriate correction.  
If different “natural polyols” are intended or intended to be allowed for, then it can not be determined from the recitations of the claims how recitations of an acid and a polyhydric alcohol that are identified with grafting to the first “natural polyol” may then be correlated with an altogether different “natural polyol”.  Additionally, claims would then also be confusing as to intent because it can not be determined which “natural polyol” is being referred back to by the expression “said natural polyol”.


 Claims 41-51 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims are confusing as to intent because, while the claims are directed towards defining “polyols”, functionalities are allowed for that would not be defining of “polyols” (i.e. functionalities of greater than 1).
Appropriate correction is required.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 is confusing as to intent because “benzyl alcohol” is not a “polyhydric alcohol”.
Appropriate correction is required.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 44 are confusing as to intent because the R-groups of the claims are not defined and can not be definitively ascertained, nor can they be seen to have presumed meaning(s) or values.
Appropriate correction is required.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  To the degree that the limitations of the claims can be ascertained {see rejections under 35USC112 above}, the prior art, including the transformative transesterification products of the closest Kaplan et al.(2012/0277338), do not sufficiently identify a hybrid polyol that comprises a natural oil polyol which includes a polyester polyols that has been grafted onto its structure in the manner as defined by the claims.  Further, the prior art, including Kaplan et al. and the additionally cited Adkins et al., Lysenko et al. and Comstock et al. references, do not teach or fairly suggest formation of these grafted hybrid polyol products as defined by the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765